DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 2 of Claim 2 states: “…within +/- 0.05 to 0.002…” Line 2 should state: “…within +/- 0.05 to 0.002 inches…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US Publication 2016/0322626) in view of Breyen et al. (US Patent 6,678,559).
In re claim 1, Okuda discloses a device comprising: 
a conductive anode (25 and 26– Figure 3, ¶27); 
a dielectric material (28 to the left of 25 – Figure 3) disposed on a surface of the conductive anode (25 and 26 – Figure 3);
a cathode subassembly (22, 28, and 29 to the right of the conductive anode – Figure 3), wherein the cathode subassembly includes: 
a first separator sheet (28 – Figure 3) including a surface having a first region (27a – Figure 3) and a second region (30 – Figure 3, Figure 4), wherein the second region extends from a perimeter of the first region (27a – Figure 3) to a first peripheral edge of the first separator sheet (27c of 28 – Figure 3); 
a cathode (22 – Figure 3); and 
a second separator sheet (29 – Figure 3) having a second peripheral edge (27c of 29 – Figure 3), wherein the second peripheral edge is substantially aligned with the first peripheral edge (Figure 3), and wherein the cathode (22 – Figure 3) is sandwiched between the first and second separator sheets (28 and 29 – Figure 3) and disposed within the first region (27a – Figure 3), and 
wherein the first and second separator sheets (28 and 29 – Figure 3) are adhered to each other in a sealing region (39 – Figure 3, Figure 4) extending from the second region (30 – Figure 3) of the first separator sheet (28 – Figure 3) to a region of a surface of the second separator sheet (29 – Figure 3) facing the second region (30 – Figure 3) (¶42), and 
wherein the first separator sheet (28 – Figure 3, Figure 4) includes at least one first recessed portion (portion of 27c located to the left of 27g – Figure 3, Figure 4, ¶42) at the first peripheral edge (27c of separator 28– Figure 3, Figure 4) aligned with at least one second recessed portion (portion of 27c located to the left of 27g of separator 29 – Figure 3) at the second peripheral edge (27c of separator 29 – Figure 3) of the second separator sheet (29 – Figure 3).
and an electrolyte disposed between the anode and the cathode subassembly (¶24).
Okuda does not disclose the first and second peripheral edges respectively of the first and second separator sheets are aligned with a peripheral edge of the anode.
Breyen discloses the peripheral edges of separator sheets area aligned with the edges of the anode (col.17 ll.10-20).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the aligning and stacking structure of Breyen to allow for maximal electrode area in a minimal volume with minimal wasted space, and thus provide for a device having maximum capacitance. 
	In re claim 2, Okuda in view of Breyen discloses the device of claim 1, as explained above. Okuda does not disclose wherein the substantial alignment of the second peripheral edge with the first peripheral edge is such that the first peripheral edge is within +/- 0.05 to 0.002 inches of the second peripheral edge.
	Breyen discloses the substantial alignment of the second peripheral edge with the first peripheral edge is such that the first peripheral edge is within +/- 0.05 to 0.002 inches of the second peripheral edge (col.17 ll.22-23).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the aligning and stacking structure of Breyen to allow for maximal electrode area in a minimal volume with minimal wasted space, and thus provide for a device having maximum capacitance. 
In re claim 3, Okuda in view of Breyen discloses the cathode subassembly of claim 1, as explained above. Okuda does not disclose the first and second peripheral edges respectively of the first and second separator sheets have the same shape as a peripheral edge of the anode. 
Breyen discloses peripheral edges (206, 208, 210, 212 – Figure 11(d), col. 17 l.15) respectively of the first and second separator sheets (154 – Figure 8, col.11 l.40) have the same shape as a peripheral edge of the anode (150 – Figure 8, col.11 l.39).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the aligning and stacking structure of Breyen to allow for maximal electrode area in a minimal volume with minimal wasted space and thus provide for a device having maximum capacitance.
In re claim 4, Okuda in view of Breyen discloses the device of claim 1, as explained above. Okuda further discloses a plurality of conductive anodes arranged in a stack formation with the cathode subassembly (¶1).
In re claim 5, Okuda in view of Breyen discloses the device of claim 1, as explained above. Okuda further discloses wherein the device is an electrolytic capacitor (¶24, ¶68).
In re claim 6, Okuda in view of Breyen discloses the device of claim 1, as explained above. Okuda further discloses ions move between the positive active material and the negative active material (¶69). Therefore, Okuda inherently discloses wherein the first and second separator sheets are permeable to the electrolyte to allow ions to travel between the positive active material and negative active material layers.
	In re claim 7, Okuda in view of Breyen discloses the device of claim 1, as explained above.  Okuda further discloses wherein the anode (25 and 26 – Figure 3) includes an anode recessed portion (left of 32 – Figure 3, ¶28) at the peripheral edge of the anode.
Okuda does not disclose the anode recessed portion, the first recessed portion, and the second recessed portion being aligned.
Breyen discloses the peripheral edges of separator sheets area aligned with the edges of the anode (col.17 ll.10-20).
The combination of Okuda and Breyen discloses the anode recessed portion, the first recessed portion, and the second recessed portion being aligned.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the aligning and stacking structure of Breyen to allow for maximal electrode area in a minimal volume with minimal wasted space, and thus provide for a device having maximum capacitance. 
	In re claim 8, Okuda in view of Breyen discloses the device of claim 1, as explained above. Okuda further discloses wherein the peripheral edge of the anode (25c – Figure 3, ¶28) is retracted from the first peripheral edge of the first separator sheet (27c of 28 – Figure 3).
	In re claim 9¸ Okuda in view of Breyen discloses the device of claim 1, as explained above. Okuda further discloses wherein the anode (25 and 26 – Figure 3) includes an anode recessed portion (portion of 25c to the left of 32 – Figure 3) at the peripheral edge of the anode (25c – Figure 3), and a peripheral edge of the cathode (22 – Figure 3) includes a third recessed portion (portion of 22c to the left of 31 – Figure 3, ¶26),
	Okuda does not disclose the anode recessed portion, the first recessed portion, the second recessed portion, and the third recessed portion are aligned.
Breyen discloses the peripheral edges of separator sheets area significantly aligned with the edges of the anode and cathode (col.17 ll.10-25; Note that the cathode alignment variation significantly overlaps with that of the Instant Specification defined in [¶58]).
The combination of Okuda and Breyen discloses the anode recessed portion, the first recessed portion, the second recessed portion, and the third recessed portion are aligned.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the aligning and stacking structure of Breyen to allow for maximal electrode area in a minimal volume with minimal wasted space, and thus provide for a device having maximum capacitance. 
	In re claim 16¸ Okuda in view of Breyen discloses the device of claim 1, as explained above. Okuda further discloses wherein the cathode (22 – Figure 3) includes a cathode tail (31 – Figure 3) that extends through the sealing region (39 – Figure 3, Figure 4), a peripheral edge of the cathode includes multiple third recessed portions (22c left of 31 and 22c right of 31 – Figure 3) and the sealing region (39 – Figure 3, Figure 4) is positioned in an interior of each of the third recessed portions (Figure 4), and the tail (31 – Figure 3) is positioned between two of the third recessed portions (Figure 3, Figure 4).
	In re claim 17¸ Okuda in view of Breyen discloses the device of claim 1, as explained above. Okuda further discloses wherein the tail (31 – Figure 3) is positioned between the third recessed portions (22c left of 31 and 22c right of 31 – Figure 3) such that a peripheral edge of the tail is continuous with the third recessed portions (Figure 3).

2.	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US Publication 2016/0322626) in view of Breyen et al. (US Patent 6,678,559) and in further view of Lee et al. (US Publication 2011/0317331).
In re claim 12, Okuda in view of Breyen discloses the device of claim 1, as explained above. Okuda further discloses wherein the cathode (22 – Figure 3) includes a cathode tail (31 – Figure 3) that extends through the sealing region (39 – Figure 3, Figure 4).
Okuda does not disclose an aperture extends through the cathode tail.
	Lee discloses an aperture (121a – Figure 6, Figure 7, ¶88) extends through the cathode tail (120a – Figure 6, Figure 7, ¶41).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the apertures as described by Lee to provide for improved alignment without a separate align process (¶45 – Lee).
	In re claim 13, Okuda in view of Breyen and in further view of Lee discloses the device of claim 12, as explained above. Okuda does not disclose an alignment element is received in the aperture.
	Lee discloses an alignment element (144a – Figure 6, Figure 7, ¶53) is received in the aperture (121a – Figure 6).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the apertures as described by Lee to provide for improved alignment without a separate align process (¶45 – Lee).
In re claim 14, Okuda in view of Breyen and in further view of Lee discloses the device of claim 13, as explained above. Okuda further discloses the cathode (22 – Figure 3) is one of multiple cathodes (Figure 3) included in the device that each has a tail region (31 – Figure 3).
Okuda does not disclose an aperture extends through the cathode tail, the alignment element is received in each of the apertures.
Lee discloses an aperture (121a – Figure 6, Figure 7) extends through multiple cathode tails (120a – Figure 6, Figure 7), the alignment element (144a – Figure 6, Figure 7) is received in each of the apertures (Figure 6, Figure 7).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the apertures as described by Lee to provide for improved alignment without a separate align process (¶45 – Lee).
In re claim 15, Okuda in view of Breyen and in further view of Lee discloses the device of claim 13, as explained above. Okuda further discloses wherein a peripheral edge of the cathode (22c – Figure 4) is spaced apart from the sealing region (39 – Figure 4).
	Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) an alignment element received in the anode recess portion, the first recessed portion, the second recessed portion, and the third recessed portion. 
	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the additional third recessed portion is located on a side of the peripheral edge of the cathode that is on the opposite side of the first and second recessed portions.
	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the third recessed portion is located on a side of the peripheral edge of the cathode that is opposite from the cathode tail. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fishler (US Patent 5,930,109)			Figure 1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848